Response to Arguments
The amendment filed December 28, 2020 has been entered. Claims 1-21 are pending in the application. 
The applicant requests in the Remarks, filed December 28, 2020, under the heading “I. Double Patenting Rejection,” that the double patenting rejection made on the final Detailed Action, dated September 21, 2020, be held in abeyance until all other pending rejections are resolved. However, the amendments to the independent claims in this application are currently patentably distinct from the claims made in the other applications with the same assignee as follows: 16/236,077; 16/236,150; 16/236,092; and 16/236,084. Therefore, the double patenting rejection is withdrawn.
In the remainder of the Remarks, including pages 8-11, the applicant argues that the amended claims are patentable over the prior art of record. The examiner agrees, and after an additional search, finds the amendments to the independent claims to be patentable over the prior art, alone or in combination. For a detailed explanation of the closest prior art of record, see the “Allowable Subject Matter” section below. 

Allowable Subject Matter
Claims 1-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 17 are the independent claims in the application and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. All of the independent claims contain the 
It was first determined that this claim limitation does have support in the specification. The support is found in the last few lines of paragraph 00101, which states that “The horizon, occupancy, semantics, and velocity layer can be coded different colors and overlay each other to form the grid map.” Once a layer is “coded” with a color it will have a color, therefore the claim that a layer will exist “having a first color” and “having a second color” is supported. The only other time the word color is found in the specification is in paragraph 00127, where a representative virtual stop line is graphically displayed on a map corresponding to the map data to depict a color or shaded line at the geographic location…and/or identified lane.” Yet this is a different context. As the specification states, and as the applicant stressed in the second interview, the “grid map” being discussed in paragraph 00101 is not to be displayed to a vehicle occupant or other user, but is something input into the neural network. This may be why the verb “coded” rather than “displayed” was selected in the claim. Paragraph 00101 and specification in general teaches that a grid map is made up of layers of information. The layers are then “input” into the neural network or machine learning system. Apparently, coding the layers with different colors assists the neural network in its learning or training. Layers are coded with a color, then input into a neural network or artificial intelligence engine. Importantly, the instant application teaches that colors are 
The closest prior art of record is Xu (US 2020/0082614 A1). Yet Xu teaches that colors become part of a fused set of data called a “3D map dataset,” after, and as a result of, various sensor data being input into a neural network. In contrast to the instant application, Xu does not teach that more than one input into the neural network has color. Xu teaches a system and method in which various sensor information from a ground-based vehicle are input into a neural network. “3D data,” such as Lidar data, and “2D data,” such as color video data, can be combined by input into a neural network to form a “3D map dataset” (see Fig. 1, and paragraph 0048). 
In Xu, Fig. 1, steps 104, there is “3D data” and “2D data.” These are combined in step 106 to generate a “3D map dataset.” What step 106 does is create a map. According to paragraph 0048, the “3D map dataset” has “semantic types which are lane marking, traffic signs, etc, identified in the physical environment. The “semantic types or the features…can be generated based on color information, LiDAR intensity information, or a combination thereof.” In other words, both Lidar data and 2D color video data can be simultaneously input into a neural network to create a colorized 3D map dataset. Yet Xu does not teach two layers each having two separate colors each being input into a neural network. Only as a result of being input into the neural network and as an output of the neural network does the lidar data become colorized.

The method in Fig. 3 in Xu also does not read on the independent claims of the instant application. As explained in paragraph 0075, “at steps 308-312, the system extracts various information from the color image sequence 304. At step 308, the system can detect special features such as special encoded feature topologies (e.g., curve of the road) and planar color patches (e.g., building facets) from the color image sequence 304. At step 310, the system can align the color information from the camera 
Furthermore, Xu only teaches passively obtaining the sensor data from the lidar sensor, which is infrared, and passively obtaining the color video camera data, which is in at least one visible color, and inputting these layers into a neural network. But Xu does not teach actively adding a color to the sensor data. In other words, Xu does not teach that the layers are actively coded with single separate different colors for each single separate layer; i.e. one layer is coded with a first color, and a second layer coded with a second color, different from the first color. Xu teaches passively inputting one multi-color and one non-color yet multi-wavelength layer into a neural network, not actively coding the layers with different colors for each layer. 
Another close prior art of record is Hicks (US 10,627,512). Hicks teaches in Fig. 1 a system for an autonomous vehicle which receives camera and lidar data, fuses it in the fusion module, item 116, and passes the “annotated point cloud,” to the “perception” component, item 118. From there the vehicle can make control decisions based on the 
All of this seems very close to the instant application. It seems beyond a reasonable doubt that the “perception” component, item 118, of Fig. 1 really be anything other than the perception component” item 36 in Fig. 11. Therefore, the adding of color to lidar data before input into a neural network seems to be taught by Hicks. This is especially persuasive since Hicks states in col. 13, lines 24-25 that the features of the system disclosed “may be combined in various ways to suit particular applications. 
However, note that in Figure 11, the “mapping component,” item 56, is downstream of the “perception component,” item 36, which contains the neural network. Also, neither Hicks nor Xu teaches that map data has color. Fig. 1 of Hicks lacks map data as an input entirely. Therefore Hicks does not teach the claim limitation of the instant application “in which information derived from map data and having a first color is laid over information derived from captured sensor data and having a second color,” 
Another close prior art of record is Zhao (US20190367021). Zhao teaches a system and method which can determine “object states,” which are object classifications such as cars, people, cyclist, (see paragraph 0053), by feeding sensor data into a neural network (see paragraph 0281). The color of an object can be tracked and labeled. These are specific colors based on sensor data (see paragraph 0288). More than one color can exist in an image. But Zhao does not teach adding the labels to various labels that are input into a neural network, and inputting multiple images with color simultaneously. 
Martinson et al. (US 9,542,626 B2), a Toyota patent, teaches extracting color data from a camera image and running it through a convolutional neural network (CNN) (see Fig. 16). Although Martinson teaches different “layers” these layers are not from separate sensors, but from one camera (see col. 23, lines 39-45). Martinson also does not teach maps or Lidar. 
Lo (US 9,286,520 B1) teaches a vehicle with cameras, lidar, and GPS (see  Fig. 1) that can identify road flares by identifying the color of the flare (see Fig. 3, step 302). The method involves receiving sensor data and then running identified objects through a classifier, which can be a neural network (see col. 17, lines 26-33). However, Lo does not teach one layer coded with one color and another layer with another color. Lo teaches that the various images obtained by the various sensors are separately run through the classifier, not combined into a grid map, which is then input into the neural network. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665